ORDER

WHEREAS, on October 2, 1990, this court indefinitely suspended petitioner Thomas P. Lilja from the practice of law for a period of at least 18 months, In Re Petition for Disciplinary Action Against Lilja, 461 N.W.2d 214 (Minn.1990); and
WHEREAS, petitioner has petitioned this court for reinstatement to practice; and
WHEREAS, the petition was considered by a panel of the Lawyers Professional Responsibility Board which filed findings, conclusions of law, and a recommendation in which the panel concluded that petitioner has not proved by clear and convincing evidence that he is presently fit to return to the practice of law and recommended that the petition for reinstatement be denied and that petitioner have no right to petition for reinstatement until (1) successful completion of his criminal probation following his conviction of aggravated driving while under the influence of alcohol; (2) continued proof of abstinence from all mood-altering chemicals from December 1994 to the date of any new petition for reinstatement; and (3) a minimum of 1 year sustained successful full-time employment; and
WHEREAS, following notification of the filing of the panel report, petitioner has not filed anything with this court; and
WHEREAS, this court has reviewed the record in this matter and agrees with the recommendation of the panel,
IT IS HEREBY ORDERED that the petition for reinstatement filed by Thomas P. Lilja be, and the same is, denied and any new petition is subject to the panel’s recommended conditions set out above.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice